Citation Nr: 0807518	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-32 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to April 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.

This case was the subject of a November 2007 hearing before 
the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The medical evidence of record, viewed in the context of 
the presumption of sound condition upon entry into service, 
establishes that bilateral pes planus arose during active 
service.

2.  The veteran has experienced symptoms of chronic bilateral 
pes planus, beginning during his period of active duty and 
continuing through the present time.  

3.  The October 2004 VA examination establishes that the 
chronic foot symptoms the veteran has experienced are in 
large part attributable to chronic bilateral pes planus, 
which is now severe.  


CONCLUSION OF LAW

Bilateral pes planus was incurred in active service.  38 
U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the claim on appeal.  Therefore, no further 
notice or development is needed with respect to this claim.

Analysis

At the veteran's May 1956 service enlistment examination, 
clinical evaluation of the feet was normal, and the veteran 
indicated by a checked box that he had no history of foot 
trouble.  

Service medical records are silent for treatment or 
complaints of foot problems.

At the veteran's April 1959 service discharge examination, 
clinical evaluation of the veteran's feet was abnormal.  He 
was diagnosed as having pes planus.

A record of private medical treatment dated in March 2004 
relates a history of "flat feet throughout life."  The 
veteran's feet were sore.  He was treated for his painful 
feet.
 
In a written statement received by VA in March 2004 (but 
dated April 19, 2004), the veteran wrote that while on active 
duty from 1956 to 1959, his provided footwear would go flat 
and lose its shape.  He asserted that at the time of his 
release from service he was told by a military physician that 
he had fallen arches that would probably bother him in the 
future.  

At a VA examination in October 2004, the veteran indicated 
that although his military duty did not involve being on his 
feet constantly, he began to have some discomfort while 
standing and walking during service.  He indicated that 
currently his activities of daily living were compromised if 
they required him to be standing for longer than 5 minutes.  
On physical examination the VA physician diagnosed the 
veteran as having severe pes planus bilaterally, exacerbated 
with weight-bearing and affecting his activities of daily 
living.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137 (West 2002); 38 C.F.R. § 3.304(b).  The 
presumption is rebutted where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  Id.  
  
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The medical evidence shows that the veteran's feet were 
clinically evaluated as normal upon entry into service.  As a 
result, his feet are presumed to have been in sound condition 
at that time.  At the time of discharge from service, he was 
diagnosed as having pes planus.  This medical evidence, 
viewed in the context of the presumption of soundness, 
establishes that pes planus arose during service.  Further, 
this medical evidence establishes that he had pes planus at 
the time of discharge from service.  The veteran's testimony, 
written statements, and medical history provided at his 
October 2004 VA examination establish continuity of 
symptomatology of pes planus beginning during his period of 
active service and continuing through the present time.  The 
October 2004 VA examination confirms that the chronic foot 
symptoms the veteran has experienced are in large part 
attributable to chronic bilateral pes planus.  Because the 
evidence shows that the veteran has chronic pes planus that 
began during service, the Board finds that entitlement to 
service connection for bilateral pes planus is warranted.



ORDER

Entitlement to service connection for bilateral pes planus is 
granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


